DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maximum outer diameter and the minimum outer diameter of the cylindrical core of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1; d1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification, in particular [0070], fails to describe d1 as shown in Fig. 1 of the instant specification.
Appropriate correction is required.
Claim Objections
Claims 11, 13-14, and 18-22 are objected to because of the following informalities:  
For claim 11, “wherein a difference ΔR between a maximum outer diameter” should be changed to read “wherein a difference  between a maximum outer diameter” because it is clear from [0008] and [0025] of the instant application that claim 1 is referring to a difference between a maximum outer diameter and a minimum outer diameter of the separator mother roll [0008] whereas claim 11 is referring to a cylindrical core. Thus, ΔR cannot be used to denote each of these differences in maximum and minimum outer diameters.
For claims 13-14 and 18-22, “a number of winding” should be changed to read “a number of windings” to ensure the proper pluralization. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and further in view of Yu (US 5691077 A).
Regarding claim 1, Nada Jun discloses a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0012]); and a polyolefin microporous film 
Nada Jun further discloses wherein at least one of the layers of the three-layer structure is porous and at least one of the layers of the three-layer structure is microporous (Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036]).
Nada Jun also discloses it is desirable for the three-layered structure to have sufficient mechanical strength and sufficient ion permeability (Machine Translation; [0039]).
Nada Jun does not explicitly disclose wherein each layer of the three-layer structure is microporous. 
Yu teaches a film wound body formed of a polyolefin microporous film used as a separator for a power storage device (C5:L61-64) wherein the polyolefin microporous film has a three-layered structure in which a polypropylene microporous membrane, a polyethylene microporous membrane, and a polypropylene microporous membrane are laminated in this order (C9:L56-59) to withstand, among other things, the rough sided electrodes encountered in the manufacture of batteries, for example, secondary lithium batteries (C2:L21-24).
The skilled artisan further understands that the separator for a secondary lithium battery needs to be permeable to lithium ions in order for the battery to properly function.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to make each layer of the three-layer structure disclosed by Nada Jun microporous as taught by Yu in order to withstand the rough sided electrodes encountered in the manufacture of batteries while still permitting lithium ion permeability and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 8, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein a standard deviation of a thickness of the polyolefin microporous film in a width direction is 0.6 μm (Nada Jun; Machine Translation; Table 1; Example 2) or 0.9 μm (Nada Jun; Machine Translation; Table 1; Example 3) which is within the claimed range of equal to or smaller than 1 μm.
Regarding claim 9, modified Nada Jun discloses all the limitations of the film wound body above and further teaches wherein a standard deviation of a thickness of the polyolefin microporous film in the width direction is 0.5 μm or more and 1.5 μm or less (Nada Jun; Machine Translation; [0013]) which overlaps with the claimed range of equal to or smaller than 0.5 μm.
Modified Nada Jun discloses that that the desired standard deviation can be achieved by adjusting the molten resin discharge amount (Nada Jun; Machine Translation; [0013]). Modified Nada Jun further explains that a standard deviation of less than 0.5 μm will hinder production of the film wound body and a standard deviation of 1.5 μm or less will prevent wrinkles (Nada Jun; Machine Translation; [0013]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a standard deviation of the thickness within the range disclosed by Nada Jun which overlaps with the claimed range of equal to or smaller than 0.5 μm and apply it to the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and Yu (US 5691077 A) as applied to claim 1 above, and further in view of Takeda et al. (US 20110027660 A1).
Regarding claim 4, modified Nada Jun discloses all the limitations of the film wound body above is silent wherein a compressive elastic modulus of the polyolefin microporous film is in a range of 95 MPa to 150 MPa.
Modified Nada Jun also discloses it is desirable for the polyolefin porous film to have sufficient mechanical strength (Nada; Machine Translation; [0039]).
Takeda discloses a film wound body formed of a polyolefin microporous film (Abstract) used as a separator for a power storage device [0004] wherein a compressive elastic modulus of the polyolefin microporous film is in a range of 140 to 180 MPa [0053] which overlaps with the claimed range of 95 MPa to 150 MPa from the viewpoint of improvement in mechanical strength [0053].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a compressive elastic modulus taught in the range of Takeda which overlaps with the claimed range to be used as the compressive elastic modulus of the polyolefin microporous film of modified Nada Jun from the viewpoint of improvement in mechanical strength and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and Yu (US 5691077 A) as applied to claim 1 above, and further in view of Itou (US 20130337311 A1).
Regarding claim 5, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein the polyolefin microporous film includes polypropylene (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036]) but is silent wherein a weight average molecular weight of the polypropylene is equal to or greater than 500,000.
Modified Nada Jun also discloses it is desirable for the polyolefin porous film to have sufficient mechanical strength and feeding property (Modified Nada; Machine Translation; [0039]).
Itou teaches a polyolefin porous film used as a separator for a power storage device [0001] wherein the polyolefin microporous film includes polypropylene [0057], and a weight average molecular weight of the polypropylene is preferably 500,000 to 800,000 [0057] which is within the claimed range of qual to or greater than 500,000 in consideration of a TD cold stretching property, mechanical strength, and formability [0057].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply a weight average molecular weight of the polypropylene taught by Itou, which is also included in the claimed range, to the polypropylene of modified Nada Jun in consideration of a TD cold stretching property, mechanical strength, and formability and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein the polyolefin microporous film includes polypropylene (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036]) but is silent wherein a molecular weight distribution of the polypropylene is in a range of 9 to 13.
Modified Nada Jun also discloses it is desirable for the polyolefin porous film to have sufficient mechanical strength and feeding property (Modified Nada; Machine Translation; [0039]).
Itou teaches a polyolefin porous film used as a separator for a power storage device [0001] wherein the polyolefin microporous film includes polypropylene [0057], wherein a molecular weight distribution of the polypropylene is in a range of 3 to 50 [0057] which encompasses the claimed range of 9 to 13 to maximize the mechanical strength and withstand voltage ([0051], [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply a molecular weight distribution of the polypropylene taught by Itou, which is also included in the claimed range, to the polypropylene of modified Nada June to maximize the mechanical strength and withstand voltage and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and Yu (US 5691077 A) as applied to claim 1 above, and further in view of Fujimoto et al. (JP 2010100845 A) (Machine translation provided herein).
Regarding claim 7, modified Nada Jun discloses all the limitations of the film wound body above but is silent wherein a total length of the polyolefin microporous film is equal to or greater than 2,000 m.
Modified Nada Jun further discloses its desire for the film wound body to have pores and to be in a wound (rolled) state upon being manufactured (Nada Jun; Machine Translation; [0019], [0022]). 
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein a total length of the polyolefin film is 10,000 m (Machine Translation; [0070]) which is within the claimed range of equal to or greater than 2,000 m in order to maintain the shape as a film roll while ensuring the pores of the film do not collapse due to its own weight (Machine Translation; [0027]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the total length of the polyolefin film taught by Fujimoto to the polyolefin microporous film of modified Nada Jun in order to maintain the shape as a film roll while ensuring the pores of the film do not collapse due to its own weight and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein a width is 500 mm (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036])) which is not within the claimed range of equal to or greater than 650 mm.
Modified Nada Jun further discloses that the width is set based on a conventional slitting machine (Nada Jun; Machine Translation; [0022]) and does not appear limited to only a width of 500 mm.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein a width is 700 mm (Machine Translation; [0070]) which is within the claimed range of equal to or greater than 650 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the width taught by Fujimoto for the width in modified Nada Jun because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claims 13-14, modified Nada Jun discloses all the limitations of the film wound body above but is silent where in the number of windings of the polyolefin microporous film is equal to or greater than 5,021.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein the number of windings of the polyolefin porous film is approximately 18,484 (Machine Translation; [0070] and see calculations below) which is within the claimed range of equal to or greater than 5,021.
From example 12 of Fujimoto, the cylindrical core has an outer diameter (d) of 172.4 mm and the film roll is 10,000 m (Machine Translation; [0070]). The cylindrical core thus has a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Nada Jun and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and Yu (US 5691077 A) as applied to claim 1 above, and further in view of Hasegawa (JP 2008293786 A) (Machine translation provided herein).
Regarding claim 10, modified Nada Jun discloses all the limitations of the film wound body above but is silent wherein a surface roughness of the polyolefin microporous film is in a range of 0.01 μm to 0.30 μm.
Hasegawa teaches a film wound body (Machine Translation; [0015] and Fig. 1) formed of: a polyolefin microporous film which is used as a separator for a power storage device (Machine Translation; [0011]) wherein a surface roughness of the polyolefin microporous film is 0.015 μm (Machine Translation; Table 1; 15 nm) which is within the claimed range of 0.01 μm to 0.30 μm in order to increase the amount of electrolyte solution that can permeate into the separator thus allowing the power storage device to have a high life performance (Machine Translation; [0012]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the surface roughness taught by Hasegawa to the polyolefin microporous film of modified Nada Jun in order to increase the amount of electrolyte solution that can permeate into the separator thus allowing the power storage device to have a high life performance and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein) and Yu (US 5691077 A) as applied to claim 1 above, and further in view of Inagaki et al. (US 20120164538 A1).
Regarding claim 11, modified Nada Jun discloses all the limitations of the film wound body above but is silent wherein a difference between a maximum outer diameter and a minimum outer diameter of the cylindrical core in a width direction is equal to or smaller than 0.5 mm. 
Modified Nada Jun further discloses a desire to improve the uniformity of the thickness of the porous film (Nada Jun; Machine Translation; [0003] and [0005]).
Inagaki teaches a film wound body (Abstract) formed of: a cylindrical core [0029]; and a polyolefin microporous film [0002] which is wound around the core [0011] and used as a separator for a power storage device [0009], wherein a difference between a maximum outer diameter and a minimum outer diameter of the cylindrical core in a width direction is 0.0002 mm (Table 2; Examples 13-20; 0.2 μm core outer surface arithmetic average roughness Ra) in order to improve the membrane thickness uniformity and thus reduce variation in battery capacity [0032].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the difference between the maximum outer diameter and the minimum outer diameter of the cylindrical core taught by Inagaki and apply it to the cylindrical core of modified Nada Jun in order to improve the membrane thickness uniformity and thus reduce variation in battery capacity and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein), Yu (US 5691077 A), and Takeda et al. (US 20110027660 A1) as applied to claim 4 above, and further in view of Fujimoto et al. (JP 2010100845 A) (Machine translation provided herein).
Regarding claim 15, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein a width is 500 mm (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036])) which is not within the claimed range of equal to or greater than 650 mm.
Modified Nada Jun further discloses that the width is set based on a conventional slitting machine (Nada Jun; Machine Translation; [0022]) and does not appear limited to only a width of 500 mm.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the width taught by Fujimoto for the width in modified Nada Jun because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claims 18 and 21, modified Nada Jun discloses all the limitations of the film wound body above but is silent where in the number of windings of the polyolefin microporous film is equal to or greater than 5,021.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein the number of windings of the polyolefin porous film is approximately 18,484 (Machine Translation; [0070] and see calculations below) which is within the claimed range of equal to or greater than 5,021.
From example 12 of Fujimoto, the cylindrical core has an outer diameter (d) of 172.4 mm and the film roll is 10,000 m (Machine Translation; [0070]). The cylindrical core thus has a circumference of πd = 541 mm or 0.541 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core which equals approximately 18,484 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Nada Jun and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose .

Claims 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein), Yu (US 5691077 A), and Hasegawa (JP 2008293786 A) (Machine translation provided herein) as applied to claim 10 above, and further in view of Fujimoto et al. (JP 2010100845 A) (Machine translation provided herein).
Regarding claim 16, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein a width is 500 mm (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036])) which is not within the claimed range of equal to or greater than 650 mm.
Modified Nada Jun further discloses that the width is set based on a conventional slitting machine (Nada Jun; Machine Translation; [0022]) and does not appear limited to only a width of 500 mm.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein a width is 700 mm (Machine Translation; [0070]) which is within the claimed range of equal to or greater than 650 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the width taught by Fujimoto for the width in modified Nada Jun because it is 
Regarding claims 19 and 22, modified Nada Jun discloses all the limitations of the film wound body above but is silent where in the number of windings of the polyolefin microporous film is equal to or greater than 5,021.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein the number of windings of the polyolefin porous film is approximately 18,484 (Machine Translation; [0070] and see calculations below) which is within the claimed range of equal to or greater than 5,021.
From example 12 of Fujimoto, the cylindrical core has an outer diameter (d) of 172.4 mm and the film roll is 10,000 m (Machine Translation; [0070]). The cylindrical core thus has a circumference of πd = 541 mm or 0.541 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core which equals approximately 18,484 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Nada Jun and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, Machine translation provided herein), Yu (US 5691077 A), and Inagaki et al. (US 20120164538 A1) as applied to claim 11 above, and further in view of Fujimoto et al. (JP 2010100845 A) (Machine translation provided herein).
Regarding claim 17, modified Nada Jun discloses all the limitations of the film wound body above and further discloses wherein a width is 500 mm (Nada Jun; Machine Translation; Example 2: [0033]-[0034] or Example 3: [0035]-[0036])) which is not within the claimed range of equal to or greater than 650 mm.
Modified Nada Jun further discloses that the width is set based on a conventional slitting machine (Nada Jun; Machine Translation; [0022]) and does not appear limited to only a width of 500 mm.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein a width is 700 mm (Machine Translation; [0070]) which is within the claimed range of equal to or greater than 650 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the width taught by Fujimoto for the width in modified Nada Jun because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.

Regarding claim 20, modified Nada Jun discloses all the limitations of the film wound body above but is silent where in the number of windings of the polyolefin microporous film is equal to or greater than 2,000.
Fujimoto teaches a film wound body (Machine Translation; [0001]) formed of: a cylindrical core (Machine Translation; [0025]); and a polyolefin film which is wound around the core (Machine Translation; [0010]) and used as a separator for a power storage device (Machine Translation; [0011]), wherein the number of windings of the polyolefin porous film is approximately 18,484 (Machine Translation; [0070] and see calculations below) which is within the claimed range of equal to or greater than 2,000.
From example 12 of Fujimoto, the cylindrical core has an outer diameter (d) of 172.4 mm and the film roll is 10,000 m (Machine Translation; [0070]). The cylindrical core thus has a circumference of πd = 541 mm or 0.541 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core which equals approximately 18,484 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Nada Jun and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759